DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of three stencils, that is, “stencil”, “first stencil” and “second stencil” (claim 9), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the claim is dependent on a subsequent claim 12. The examiner believes the claim should be dependent on claim 10.
Claims 12-15 are rejected due to their dependency on claim 11.
Regarding claim 17, the recitation of “the system according to claim 15” (line 1) is confusing because claim 15 is a method claim. The examiner believes the claim should be dependent on claim 16.
Claims 18-20 are rejected due to their dependency on claim 17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al. (JP 2008213242 A) in view of Kudo (JP 2002-370479 A).
Sugimoto et al. teach the following claimed limitations:
Regarding claim 1, a method for forming a concealable marking on a medium (a mask 13 having an opening 12 formed therein is overlaid thereon, and corona discharge treatment is performed by a corona generator 14, [0038], FIG. 7, paper substrate 1), comprising:
obtaining a printing device (in an inkjet printer, printing is performed with a print setting of red, green blue, tint, vividness and brightness, [0036]) having a printhead (color inkjet recording apparatus has been disclosed that includes a recording head, [0007]), a plasma head (corona generator 14, FIG. 7) and a stencil holder (any well-known means for holding mask 13 in the printer);
wherein the printhead is configured to print to a surface of the medium (surface of paper substrate 1, FIG. 7);
wherein the plasma head is configured to provide a plasma (corona is a form of plasma);
wherein the stencil holder is configured to hold a stencil between the surface of the medium and the plasma head (mask 13, FIG. 7);
covering a region of the surface of the medium with the stencil (region on the surface of the paper substrate 1 covered by mask 13, FIG. 7);
wherein the stencil defines at least one opening for exposure of a portion of the region of the surface (openings 12, FIG. 7);
generating the plasma with the plasma head (corona generator 14 generates corona, which is a form of plasma); and
exposing the portion of the surface of the medium to the plasma through the at least one opening (FIG. 7) to hydrophilize the portion of the surface thereof to provide the concealable marking (in the corona discharge treatment region 8a, the increase rate of the hydrophilic group was 20 to 30%, [0040], FIG. 9).
Regarding claim 2, printing content in the portion on the surface of the medium (print patterns 2a, 2b, FIG. 10, [0042]).
Regarding claim 16, a system for forming a concealable marking on a medium (a mask 13 having an opening 12 formed therein is overlaid thereon, and corona discharge treatment is performed by a corona generator 14, [0038], FIG. 7, paper substrate 1), comprising:
a printhead configured to print to a surface of the medium (color inkjet recording apparatus has been disclosed that includes a recording head, [0007]; surface of paper substrate 1, FIG. 7);
a plasma head configured to provide a plasma for an exposed portion of the surface of the medium (corona generator 14, FIG. 7; corona is a form of plasma);
a stencil holder configured to hold a stencil between the surface of the medium and the plasma head (any well-known means for holding mask 13 in the printer, FIG. 7); and
the plasma head configured to provide the plasma to the exposed portion of the surface of the medium through an opening in the stencil to hydrophilize the exposed portion of the surface thereof (openings 12, FIG. 7; in the corona discharge treatment region 8a, the increase rate of the hydrophilic group was 20 to 30%, [0040], FIG. 9).
Sugimoto et al. do not teach the following claimed limitations:
Further regarding claim 1, the obtaining the printing device having a platform; wherein the platform is configured to support and transport the medium.
Further regarding claim 16, a platform configured to support and transport the medium.
Kudo teaches the following claimed limitations:
Further regarding claim 1, the obtaining the printing device having a platform (card 22 sent from a card stocker 16 on a supply side is carried by a belt, FIG. 3, [0023]); wherein the platform is configured to support and transport the medium (belt supports and transports card 22, FIG. 3) for the purpose of supporting and transporting the medium through the printer.
Further regarding claim 16, a platform configured to support and transport the medium (card 22 sent from a card stocker 16 on a supply side is carried by a belt, FIG. 3, [0023]); wherein the platform is configured to support and transport the medium (belt supports and transports card 22, FIG. 3) for the purpose of supporting and transporting the medium through the printer.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the obtaining the printing device having a platform; wherein the platform is configured to support and transport the medium; a platform configured to support and transport the medium, as taught by Kudo, into Sugimoto et al. for the purpose of supporting and transporting the medium through the printer.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al. (JP 2008213242 A) as modified by Kudo (JP 2002-370479 A) as applied to claim 2 above, and further in view of De Vries et al. (US 2010/0147794 A1).
Sugimoto et al. as modified by Kudo do not teach the following claimed limitations:
Regarding claim 3, the stencil is a ceramic or metal patterned mask having a thickness of less than 10 millimeters.
De Vries et al. teach the following claimed limitations:
Further regarding claim 3, the stencil is a ceramic or metal patterned mask (metal mask device 7, FIG. 1, [0025]) having a thickness of less than 10 millimeters (thickness of the mask device may be less than 1mm, [0028]) for the purpose of using a solid re-usable mask device.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the stencil is a ceramic or metal patterned mask having a thickness of less than 10 millimeters, as taught by De Vries et al., into Sugimoto et al. as modified by Kudo for the purpose of using a solid re-usable mask device.
Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al. (JP 2008213242 A) as modified by Kudo (JP 2002-370479 A) as applied to claim 16 above, and further in view of De Vries et al. (US 2010/0147794 A1).
Sugimoto et al. as modified by Kudo teach the following claimed limitations:
Regarding claim 19, the printhead is positioned to print to the surface of the medium after exposure to the plasma (surface is treated by the corona generator 14 before printing the dots, FIGs. 7-9, Sugimoto et al.).
Regarding claim 20, the plasma is an atmospheric oxygen plasma to provide the concealable marking without any colorant (corona is ionized atmospheric air and does not contain any colorant, Sugimoto et al.).
Sugimoto et al. as modified by Kudo do not teach the following claimed limitations:
Regarding claim 17, the platform is a conductive platform.
Regarding claim 18, the printhead is positioned to print to the surface of the medium prior to exposure to the plasma.
De Vries et al. teach the following claimed limitations:
Further regarding claim 17, the platform is a conductive platform (the magnetic layer 6 can be conductive, [0027]) for the purpose of reducing charge buildup from the plasma.
One of ordinary skill teaches the following claimed limitations:
Further regarding claim 18, the printhead is positioned to print to the surface of the medium prior to exposure to the plasma (for a second process after a first process on the same surface of the medium, the first printing of the first process is performed prior to the second plasma treatment of the second process) for the purpose of performing two processes consecutively on the same surface of the medium.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the platform is a conductive platform; the printhead is positioned to print to the surface of the medium prior to exposure to the plasma, as taught by De Vries et al. and one of ordinary skill, into Sugimoto et al. as modified by Kudo for the purposes of reducing charge buildup from the plasma; performing two processes consecutively on the same surface of the medium.
Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-10 are allowed.
Claims 11-15 would be allowable, in light of base claims 9-10 being allowed, if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for indicating allowable subject matter of claims 4-8 is the inclusion of method steps of the method for forming a concealable marking on a medium, according to claim 1, that include the stencil is a first stencil defining at least one first opening for exposure of a first portion of a first region of the surface; the plasma head is a first plasma head; and covering a second region of the surface of the medium with a second stencil defining at least one second opening for exposure of a second portion of the second region of the surface; and exposing the second portion of the surface of the medium to a plasma from a second plasma head to hydrophilize the second portion of the surface thereof. These method steps found in the claim, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claims 11-15 is due to their dependence on allowable base claims 9-10.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 9-10 is the inclusion of method steps of a method for forming a concealable marking on a medium that include first covering a first region of the surface of the medium with a first stencil; the first stencil defining at least one first opening for exposure of a first portion of the first region of the surface; first generating the at least one plasma with the at least one plasma head; first exposing the first portion of the surface of the medium to the at least one plasma to hydrophilize the first portion of the surface thereof; second covering a second region of the surface of the medium with a second stencil; wherein the second stencil defines at least one second opening for exposure of a second portion of the second region of the surface and different from the at least one first opening; the second covering including aligning the second stencil to have the at least one second opening at least partially overlap the first portion; second generating the at least one plasma with the at least one plasma head; and second exposing the second portion of the surface of the medium to the at least one plasma from the at least one plasma head to hydrophilize the second portion of the surface thereof including to further hydrophilize an at least partially overlapped portion with the first portion to provide the concealable marking on the medium. These method steps found in the claim, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




28 July 2022
/KENDRICK X LIU/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853